Title: To James Madison from William Overton Callis, 9 August 1784
From: Callis, William Overton
To: Madison, James


Sir,
Louisa 9th August 1784
Mrs. Carr was informed by Mr Jefferson, previous to his departure to Europe, that he had requested the favor of you, to direct the Studies of her two sons Peter & Dabney in his absence. Should it be convenient for you to comply with Mr Jeffersons request, Mrs. Carr will be much obliged to you to inform her, when, and in what manner you would wish them disposed of. I am with great respect, Sir, Yr. Mo. Ob. & very Hum Sert.
W. O. Callis.
